                                      UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF OREGON


IN RE:                                                        )    CASE NO. 13-33520-TMB13
                                                              )
MICHAEL J SPITULSKI                                           )    SPECIAL NOTICE
LISA K SPITULSKI                                              )    RE: FED. BANKR. RULE 3002.1
                                                              )

                                    NOTICE OF FINAL CURE PAYMENT
Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee below gives Notice that the amount paid towards the default in
the below claim has been paid in the amount indicated, and that the debtor(s) have completed and tendered to the Trustee,
all scheduled and required plan payments.

               PRE-PETITION MORTGAGE PAYMENTS THROUGH THE PLAN
Name of Creditor: US BANK NATIONAL ASSOCIATION

Court Claim#: 16                                         Last 4 digits of Account #: 6219
Trustee Claim #: 007-0

Allowed Pre-Petition Arrears:                       $3386.18
Pre-Petition Arrears Paid by Trustee:               $3386.18




                              RESPONSE REQUIRED IF DISAGREEMENT
   Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), debtor’s counsel and the Trustee,
within 21 days after service of this Notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in
full the amount required to cure the pre-petition default and stating whether the debtor(s) have (i) paid all outstanding post-
 petition fees, costs, and escrow amounts due, and (ii) consistent with §1322 (b)(5) of the Bankruptcy Code, are current on
all post-petition payments as of the date of the response. Failure to file and serve the statement may subject the creditor to
                                   further action of the court, including possible sanctions.

To assist in reconciling the claim, a history of pre-petition payments made by the trustee is attached to this Notice.

                POST-PETITION MORTGAGE PAYMENTS OUTSIDE THE PLAN

Any post-petition mortgage payments are paid direct by the debtor(s) and the Trustee has no information regarding the
veracity of those payments. Unless the Trustee receives a copy of the Response (Form 4100R) to this Notice to the
contrary, the Trustee will assume that all required post - petition mortgage payments have been made and the debtor(s) are
current.




January 3, 2019
                                                             /s/ Wayne Godare
                                                             Chapter 13 Trustee

                             Case 13-33520-tmb13              Doc 73      Filed 01/03/19
                                         CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties listed below by
ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 3 day of January , 2019.

MICHAEL J SPITULSKI
LISA K SPITULSKI
9144 SE EMILY PARK WAY
HAPPY VALLEY, OR. 97086

NICHOLAS J HENDERSON
MOTSCHENBACHER & BLATTNER, LLP
117 SW TAYLOR ST SUITE 300
PORTLAND, OR. 97204-

US BANK NATIONAL ASSOCIATION
ATTN EWAN PAYMAH EP-MN-L22F
200 SOUTH SIXTH ST
MINNEAPOLIS, MN. 55402-1403

U.S. Trustee




Dated: January 3, 2019

/s/ Peggy O'Neill
For The Office of The Chapter 13 Trustee




                           Case 13-33520-tmb13           Doc 73      Filed 01/03/19
                                         Disbursements for Claim
Case: 13-33520 MICHAEL J SPITULSKI
         US BANK NATIONAL ASSOCIATION
                                                                             Sequence: 38
         ATTN EWAN PAYMAH EP-MN-
                                                                                Modify:
         200 SOUTH SIXTH ST
                                                                            Filed Date: 09/30/2013
         MINNEAPOLIS, MN 55402
                                                                            Hold Code:
Acct No: 0066 6219
         ¶2B1 2ND MTG - 9144 SE EMI

                                            Debt:    $3,386.18            Interest Paid:       $0.00
        Amt Sched: ###########                                              Accrued Int:       $0.00
         Amt Due:        $0.00               Paid:   $3,386.18             Balance Due:        $0.00

                                             Date           Check #   Principal     Interest       Total Reconciled
 0070      US BANK NATIONAL ASSOCIATION
                                           06/30/2017        412470    $133.76        $0.00      $133.76 07/10/2017
                                           05/31/2017        410927    $780.16        $0.00      $780.16 06/14/2017
                                           04/28/2017        409443    $780.16        $0.00      $780.16 05/09/2017
                                           03/31/2017        407909   $1,295.24       $0.00    $1,295.24 04/10/2017
                                           02/28/2017        406323    $265.08        $0.00      $265.08 03/09/2017
                                           01/31/2017        404782    $131.78        $0.00      $131.78 02/09/2017
                                                         Sub-totals: $3,386.18        $0.00    $3,386.18

                                                        Grand Total: $3,386.18        $0.00




                                                                                                                  1
                                 Case 13-33520-tmb13    Doc 73    Filed 01/03/19
